Citation Nr: 1241836	
Decision Date: 12/07/12    Archive Date: 12/13/12

DOCKET NO.  10-28 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an evaluation greater than 20 percent for a low back disorder described as, spondylosis and degenerative disc disease (DDD), lumbar spine. 

2.  Entitlement to an evaluation greater than 10 percent for radiculopathy of the left leg.

3.  Entitlement to an evaluation greater than 10 percent for radiculopathy of the right leg.


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The Veteran served on active duty from March 1980 to March 1983.  He had additional periods of inactive and active duty for training with the Tennessee Army National Guard. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The June 2010 rating decision denied entitlement to a rating in excess of 20 percent for a low back disorder.  In making that decision, the RO granted separate 10 percent evaluations for neurological manifestations of radiculopathy of the left and right lower extremities.  The Veteran subsequently perfected his appeal as to all three issues.   


FINDINGS OF FACT

1.  During the course of the Veteran's appeal it has not been shown that his low back disability limited forward flexion of the thoracolumbar spine to 30 degrees or less, or caused ankylosis of the entire thoracolumbar spine; nor, has his low back disability resulted in incapacitating episodes, requiring bed rest as prescribed by a physician, having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.

2.  During the course of the Veteran's appeal radiculopathy of the left leg has resulted in no more than mild incomplete paralysis.  

3.  During the course of the Veteran's appeal radiculopathy of the right leg has resulted in no more than mild incomplete paralysis.  





CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 percent for a low back disorder, described as spondylosis and DDD, lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supplement 2012); 38 C.F.R. §§ 3.159, 3.321, Part 4, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5243 (2012). 

2.  The criteria for a disability rating in excess of 10 percent for radiculopathy of the left leg are not met.  38 C.F.R. §§ 1155, 5103, 5103A (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.10, 4.124a, Diagnostic Code 8521 (2012).

3.  The criteria for a disability rating in excess of 10 percent for radiculopathy of the right leg are not met.  38 C.F.R. §§ 1155, 5103, 5103A (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.10, 4.124a, Diagnostic Code 8521 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107 and 5126 (West 2002 & Supplement 2012) and 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a) (2012), VA has a duty to notify a claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant, and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1). 

The record shows that through VCAA letter dated in September 2008 the Veteran was informed of the information and evidence necessary to warrant entitlement to the benefits sought on appeal.  The Veteran was also advised of the types of evidence VA would assist him in obtaining as well as his own responsibilities with regard to identifying relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet.App. 370 (2002).  The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of the claims, and is not prejudiced by any technical notice deficiency along the way.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

The Board also finds that there has been compliance with the assistance provisions set forth in the law and regulations.  The record in this case includes VA examination reports, Social Security Administration (SSA) determination and medical records, private and VA treatment records, and lay evidence.  Additionally, the Veteran was offered the opportunity to testify at a hearing before the Board, but he declined.  

The Veteran was provided VA examinations in September 2008 and April 2010 to address the level of his lumbosacral spondylosis and DDD of the lumbar spine. 38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159(c) (4).  The examiners were provided with an accurate history, the Veteran's history and complaints were recorded, the examination reports set forth detailed examination findings in a manner that allows for informed appellate review under applicable VA laws and regulations, and the examiners offered the necessary findings.  As a result of the findings in the April 2010 VA examination, the RO denied an increased rating for a low back disorder, but awarded separate 10 percent evaluations for radiculopathy of the left and right legs.  Thus, further examination is not necessary.  For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the issues on appeal.

Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.


Criteria

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.   Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2012).  When rating the Veteran's service-connected disabilities, the entire medical history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Court has held that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Separate compensable evaluations may be assigned for separate periods of time if such distinct periods are shown by the competent evidence of record during the appeal, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Regulations require that where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

When evaluating loss in range of motion, consideration is given to the degree of functional loss caused by pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995) (evaluation of musculoskeletal disorders rated on the basis of limitation of motion requires consideration of functional losses due to pain).  In DeLuca, the Court explained that, when the pertinent diagnostic criteria provide for a rating on the basis of loss of range of motion, determinations regarding functional losses are to be "'portray[ed]' (38 C.F.R. § 4.40) in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups."  Id. at 206.

Under 38 C.F.R. § 4.40, disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and functional loss with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.

Additionally, 38 C.F.R. § 4.45 provides, as regards to the joints, that the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations:  (a) Less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.).  (b) More movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.).  (c) Weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.).  (d) Excess fatigability.  (e) Incoordination, impaired ability to execute skilled movements smoothly.  (f) Pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  For the purpose of rating disability from arthritis, the spine is considered a major joint.

a.  Low back disorder 

The regulations provide that spinal disabilities are rated under either the General Rating Formula for Diseases and Injuries of the Spine or the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  38 C.F.R. § 4.71a.  

Note (1) states that any associated objective neurological abnormalities are to be evaluated under an appropriate diagnostic code. Id.

The Veteran's lumbar disorder is rated under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5243.  This Diagnostic Code is subsumed into the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula).  

The General Rating Formula provides that a 20 percent disability rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

A 40 percent disability rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine; a 50 percent disability rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine; and, a 100 percent disability rating is warranted for unfavorable ankylosis of entire spine.  38 C.F.R. § 4.71a.

As to rating the Veteran's low back disability under the Formula for Rating Intervertebral Disc Syndrome, a 20 percent rating is warranted if his adverse symptomatology includes incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent rating is warranted if his adverse symptomatology includes incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent rating is warranted if his adverse symptomatology includes incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  An incapacitating episode is defined as one where the Veteran has physician prescribed bed rest.  Id.

b.  Neurological manifestations of the left and right legs

Regulations provide that, when a disability is encountered that is not specifically provided for in the rating schedule, it will be rated under a closely related disease or injury, in which both the functions affected and the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20 (2012).   The Veteran's neurological manifestations of the left and right lower extremities are currently assigned separate 10 percent ratings analogously under 38 C.F.R. § 4.124, Diagnostic Code 8521 which provides the rating criteria for paralysis of the external popliteal nerve (common peroneal).  Id.  

Complete paralysis of the common peroneal nerve, which is rated as 40 percent disabling, contemplates foot drop and slight drop of the first phalanges of all toes, cannot dorsiflex the foot, extension (dorsal flexion) of proximal phalanges or toes lost; abduction of foot lost, adduction weakened; anesthesia covers entire dorsum of foot and toes; disability ratings of 10 percent, 20 percent, and 30 percent are assignable for incomplete paralysis which is mild, moderate or severe in degree, respectively.  38 C.F.R. § 4.124a, Diagnostic Code 8621.

In rating diseases of the peripheral nerves, the term 'incomplete paralysis' indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id.

Neuritis, either cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated at a maximum equal to severe, incomplete, paralysis.  38 C.F.R. § 4.123 (2011).  The maximum rating which may be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  Id.  

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002); Klekar v. West, 12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).

Background

In August 2009, the Veteran filed a claim seeking an increased rating for his service connected low back disability.

At a September 2008 VA examination the Veteran reported the onset of his low back disability in 1994.  He reinjured his low back during military training (National Guard) in 1996.  His low back pain worsened and in 2004 he underwent a laminectomy, L4-5 with good results.  In 1995 he developed recurring pain and radicular symptoms which have progressed.  He has been receiving steroid injections, physical therapy, heat, rest, pain medications, muscle relaxants, and used a TENS unit.  Physical work precipitates his low back pain.  He reported pain, stiffness, weakness, and spasms.  He had sharp radiating pain to the anterior thighs. The veteran reported 25 incapacitating episodes each lasting 2 days within the last year.  He was able to walk 1/4 mile but less than 1 mile.  

Physical examination revealed no spasms, atrophy, guarding, tenderness, or weakness of the thoracolumbar spine.  Muscle tone was normal without muscle atrophy.  The Veteran's posture and gait were normal.    

Forward flexion of the thoracolumbar spine was to 90 degrees with pain beginning at 80 degrees.  There was additional loss of motion on repetition to 85 degrees.

Extension was to 20 degrees with pain beginning at 15 degrees.  There was additional loss of motion on repetition to 18 degrees.

Right and left lateral flexion was to 30 (25) degrees with pain beginning at 25 (22) degrees.  There was additional loss of motion on repetition to 28 (26) degrees.

Right and left lateral rotation was to 30 degrees with pain beginning at 28 degrees.  There was additional loss of motion on repetition to 28 (26) degrees.

There was a well healed surgical scar, lumbar spine.  Motor and sensorial testing was intact in the lower and upper extremities.  DTRs were normoactive and symmetrical.  MRI revealed narrowing of L4-L5 disc with endplate irregularities.  Post operative changes of the laminectomy L4-5 interspaces were seen.  There was extensive epidural scarring surrounding the thecal sac posteriorly extending into the soft tissue of the back.  There were no visualized recurrent disc protrusions.  Facet arthrosis at L2-3 level and mild central canal stenosis was noted.  

Bilateral hip flexion and extension; knee extension; ankle dorsiflexion and plantar flexion, and great toe extension were all normal.  Muscle tone was normal and there was no atrophy.  There was some impairment in vibration testing of the bilateral lower extremities.  There were some impairment in pinprick, light touch, and position testing on the right.    

At an April 2010 VA examination the examiner referred back to the September 2008 examination for the history of the back disorder.  He noted that in January 2009 the Veteran underwent L4-5 fusion surgery.  He continued to have low back pain and had been treated with medication and heat with good response.  He reported a history of fatigue, loss of motion, stiffness, pain, and intermittent numbness of the lower legs.  He had no incapacitating episodes.  

Examination revealed no spasms, atrophy, or guarding.  There was pain with motion, tenderness, and weakness of the thoracolumbar spine.  Muscle tone was normal without muscle atrophy.  Examination revealed no abnormalities.  The Veteran's posture and gait were normal.  

Forward flexion of the thoracolumbar spine was to 58 degrees; extension was to 14 degrees; right and left lateral flexion and right and left lateral rotation were to 20 degrees.  There was evidence of pain on active ROM and objective evidence of pain following repetition and ROM was reduced.

Bilateral hip flexion, knee flexion and extension; ankle dorsiflexion and plantar flexion, and great toe extension were all normal.  Muscle tone was normal and there was no atrophy.  There was some impairment in vibration testing of the bilateral lower extremities.  The examiner noted that pinprick testing was intact except for the left medial lower leg.  

The diagnoses were DDD, lumbar spine; fusion L4-L5, January 2009 with prior history of laminectomy; and, stenosis of lumbar spine; and, neurological changes of the lower extremities (radiculitis/radiculopathy) due to complications of the service connected back disorder.

The file contains service, SSA, VA and private treatment records for multiple conditions including arthritis and degenerative changes of the thoracolumbar spine.

Analysis

a.  Low back disorder

The evidence of record does not support a rating in excess of 20 percent for a low back disorder under the General Rating Formula. 

At the VA spine examination in September 2008, flexion of the thoracolumbar spine was to 90 degrees; and the combined lumbosacral range of motion was to 225 degrees.  

At the VA spine examination in April 2010, flexion of the thoracolumbar spine was to 58 degrees; and the combined lumbosacral range of motion was to 152 degrees.  

There was no evidence of deformities, ankylosis, or muscle atrophy shown by examination or at any time during the rating period.

On the basis of the above evidence, a rating in excess of 20 percent for the low back disorder is not warranted at any time during the rating period.

The evidence of record also does not show that the Veteran's lumbar spine disorder causes a level of functional loss greater than that already contemplated by the assigned evaluation.  DeLuca, 8 Vet. App. at 205; 38 C.F.R. §§ 4.40, 4.45.  Although there is evidence that the Veteran experiences pain during motion of the lumbar spine, the extent to which the range of motion is additionally limited would not merit greater than a 20 percent rating under the General Rating Formula.  See id.; see also 38 C.F.R. § 4.71a, General Rating Formula.  The Veteran's reports of back pain have been considered, and are recognized, but the evidence does not reflect functional loss for the purposes of 38 C.F.R. §§ 4.40 and 4.45 beyond that contemplated in the currently assigned rating.  

Consideration has been given to whether a higher rating is warranted under the Formula for Rating Intervertebral Disc Syndrome. 38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome.  However, neither the September 2008 nor the April 2010 VA examination reports noted that the Veteran experienced any incapacitating episodes of the lumbar spine as defined by 38 C.F.R. § 4.71a. 

Further, review of the Veteran's medical history does not reflect a directive of bed rest based on orders of a physician.  Id.  Therefore, a rating greater than assigned under the General Rating Formula cannot be assigned under the Formula for Rating Intervertebral Disc Syndrome.

The preponderance of the evidence is against the claim.  There is no doubt to be resolved, and an increased rating for the Veteran's low back disability must be denied.  See 38 C.F.R. § 5107(b); Gilbert, 1 Vet. App. 54-56.

b.  Neurological manifestations of the left and right legs

The evidence of record does not support separate ratings in excess of 10 percent for neurological manifestations of the left and right legs under the applicable rating criteria as the severity of these disabilities most nearly approximates a degree of disability that is mild rather than moderate.

First, the Board notes that the evidence reflects that the Veteran's neurological manifestations of the left and right lower extremities are wholly sensory.  The term "sensory" is defined as "pertaining to or subserving sensation."  Dorland's Illustrated Medical Dictionary 1681 (30th ed. 2003).  

The above evidence reflects complaints of radicular symptoms to both thighs and bilateral leg pain during the September 2008 VA examination.  Physical examination revealed normal motor and sensory results.  At the April 2010 VA examination the Veteran reported intermittent numbness of the lower legs (calves), but no symptoms related to his feet.  Physical examination revealed neurological changes to the lower legs.  The motor testing was normal.  There was sensory loss noted in the lower legs with intact pinprick except in the left medial lower leg, and some mild vibratory loss bilaterally.  At both examinations, muscle tone was normal and no muscle atrophy (despite reports of weakness) or foot drop was noted, and the Veteran could dorsiflex his feet.

The Veteran's neurological manifestations of the left and right legs do not more nearly approximate the criteria for moderate disability.   

As noted above, the term 'incomplete paralysis' indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id.

Because there is no indication of organic changes to the legs and no more than sensory involvement, the Veteran's left and right legs, the Board finds that the disabilities should be rated as no more than mildly disabling for each leg.  Thus, the Veteran's neurological manifestations of the left and right legs are not most accurately characterized as "moderate," and separate 20 percent ratings are not warranted.  

The Board has also considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against these claims, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, entitlement to ratings in excess of 10 percent for neurological manifestations of the left and right lower extremities is denied.

Extra-schedular 

The Board also has considered whether the Veteran is entitled to a greater level of compensation for the disabilities at issue on an extra-schedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b) (1) (2011).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disabilities are inadequate.  Second, if the schedular evaluations do not contemplate the veteran's level of disability and symptomatology and are found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the Veteran's service-connected low back disorder and neurological manifestations of the left and right lower extremities are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disabilities with the established criteria shows that the rating criteria reasonably describe the Veteran's disability levels and symptomatology.

The Board notes that the Veteran has been retired throughout the pendency of this appeal.  An SSA determination dated in February 1999 specifically reported that he has been disabled since December 1996 due to low back, DDD and a mood disorder with depressive episodes.  The Board also notes that the RO most recently denied the Veteran's TDIU claim in March 2005 noting that the evidence did not show that he was unable to secure or follow a substantially gainful occupation as a result of his service connected disabilities.  

In short, there is nothing in the record to indicate that the service-connected disabilities on appeal cause impairment with employment over and above that which is contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b) (1) is not warranted.

Finally, the Court has held that a request for a total rating based upon individual unemployability (TDIU), whether expressly raised by Veteran or reasonably raised by the record, is not a separate 'claim' for benefits, but rather, can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  If the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total rating based on individual unemployability as a result of that disability is warranted.  Id. at 455.

In this case, as noted the Veteran has previously been denied TDIU by rating action in March 2005.  The Veteran has not currently asserted, and the evidence does not show that his service-connected disabilities have caused unemployability.  Because there is no claim of or evidence for unemployability, further consideration of entitlement to a TDIU is not required.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).


	ORDER


Entitlement to a rating in excess of 20 percent for a low back disorder, described as spondylosis and degenerative disc disease, lumbar spine, is denied.

Entitlement to a rating in excess of 10 percent for radiculopathy of the left leg is denied.  

Entitlement to a rating in excess of 10 percent for radiculopathy of the right leg is denied.



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


